DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The claims are amended relative to the entered claim set dated 01 February 2022.
The application has been amended as follows: 

BEGIN CLAIMS

--1. (Currently Amended) A method, comprising: 
determining, by a terminal device when an uplink-downlink configuration between the terminal device and a network device is a first uplink-downlink configuration, a first resource to use to transmit first information; 
before the first information is transmitted, receiving, by the terminal device, indication information from the network device, wherein the indication information indicates that the 
when the terminal device receives the indication information from the network device, or after the terminal device receives the indication information from the network device, receiving, by the terminal device, second scheduling information of the first information from the network device, wherein the second scheduling information indicates a second resource; 
determining, by the terminal device based on the indication information and the second scheduling information, [[a]] the second resource to use to transmit the first information; and 
transmitting, by the terminal device, the first information with the network device using the second resource.--

--9 (Currently Amended) A device, comprising: 
a processor; 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
determining, when an uplink-downlink configuration between the device and a network device is a first uplink-downlink configuration, a first resource to use to transmit first information, wherein the first information is first feedback information indicating whether first data is correctly received, and the first resource is a first time unit; and 
a transceiver, configured to: 

wherein the program further includes instructions for: 
determining a second resource index based on a first resource index and a first index offset, wherein the second resource index satisfies a relation of n=n+noffset, wherein n is the first resource index, the first resource index is of a resource used to transmit the first feedback information in a third resource, a time domain resource of the third resource is the first time unit, n is the second resource index, the second resource index is of a resource used to transmit the first feedback information in a fourth resource, a time domain resource of the fourth resource is a second time unit, and noffset is the first index offset; 
determining, based on the indication information received by the transceiver, [[a]] the second resource to use to transmit the first information, wherein the second resource is the second time unit; and 
wherein the transceiver is further configured to: 
transmit or receive the first information using the second resource on a time- frequency resource corresponding to the second resource index.--

END CLAIMS


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 18, while the prior art of record discloses, teaches, or suggests when the terminal device receives the indication information from the network device, or after the terminal device receives the indication information from the network device, receiving, by the terminal device, second scheduling information of the first information from the network device, wherein the second scheduling information indicates a second resource; determining, by the terminal device based on the indication information and the second scheduling information, a second resource to use to transmit the first information; and transmitting, by the terminal device, the first information with the network device using the second resource. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 9, while the prior art of record discloses, teaches, or suggests determining a second resource index based on a first resource index and a first index offset, wherein the second resource index satisfies a relation of n=n+noffset, wherein n is the first resource index, the first resource index is of a resource used to transmit the first feedback information in a third resource, a time domain resource of the third resource is the first time unit, n is the second resource index, the second resource index is of a resource used to transmit the first feedback information in a fourth resource, a time domain resource of the fourth resource is a second time unit, and noffset is the first index offset; determining, based on the indication information received by the transceiver, a second resource to use to transmit the first information, wherein the second resource is the second time unit; and wherein the Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.